Citation Nr: 1143165	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-44 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1953 to February 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

This case was previously before the Board in December 2010, when it remanded the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus to attempt to obtain additional medical records and to provide the Veteran with an additional VA examination.  The Veteran provided additional private medical treatment records, and he received an additional VA examination in January 2011.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.  

2.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated February 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the February 2009 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and post-service private medical treatment records have been obtained, to the extent available.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran has been provided with two VA examinations, the first in June 2009 and the second in January 2011.  

With respect to the adequacy of the June 2009 VA examination, the examiner stated that an opinion regarding the etiology of the Veteran's hearing loss disability and tinnitus could not be determined without resort to mere speculation.  Accordingly, the Board remanded the case in November 2010 to schedule an additional examination to determine the severity of the Veteran's bilateral hearing loss disability and tinnitus, and to determine the relationship, if any, between any such disorder and the Veteran's active duty military service.  The Veteran received a second VA examination in January 2011; the January 2011 examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the January 2011 examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011) see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In November 2009, the Veteran requested a hearing before a Veterans Law Judge.  A Travel Board hearing was scheduled for the Veteran in August 2010.  The Veteran failed to appear for that hearing.  A postponement was not requested or granted. The Veteran has not asserted any good cause for missing the hearing or requested that it be re-scheduled. Under these circumstances, the pertinent regulations consider the hearing request to have been withdrawn.  See 38 C.F.R.      § 20.704 (2011).

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran essentially contends that he suffers from bilateral hearing loss and tinnitus as a result of his active duty military service.  The Board will consider these issues together because they involve the application of similar law to similar facts.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A.        § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as "noted."  See 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The term "noted" denotes only such conditions as are recorded in examination reports; a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2011).  Indeed, while a history of the pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such condition, such history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.

In the instant case, the Veteran provided a history of hearing difficulty at his February 1953 enlistment examination.  At that time, the Veteran reported that his "left ear bother[ed] him, hearing [was] poor and ears [ran], for the past two years." Contrary to the Veteran's reported history, a whispered voice test conducted at that time showed that the Veteran's hearing was normal at 15/15.  Further, a clinical examination noted that the Veteran's internal and external ear canals were normal.  As normal hearing and ear canals were demonstrated on examination for enlistment into service, the presumption of soundness on induction attaches.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

With the Veteran presumed to be in sound condition at induction, the Board's analysis will turn to whether the Veteran incurred a current hearing loss or tinnitus disability during active duty military service.  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The demonstration of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection for impaired hearing is established only when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

VA considers impaired hearing to be a disability when (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or; (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or; (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A.    §§ 1112 and 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Regarding the first Hickson element with respect to the Veteran's claimed bilateral hearing loss disability, the Veteran's June 2009 and January 2011 VA examination reports demonstrate that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  The first Hickson element, evidence of a current disability, is accordingly met with respect to the Veteran's bilateral hearing loss.  

Regarding the first Hickson element with respect to the Veteran's claimed tinnitus, the Board notes that tinnitus is "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.   For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran complained at both his June 2009 and January 2011 VA examinations of tinnitus.  The first Hickson element, evidence of a current disability, is satisfied with respect to the Veteran's claimed tinnitus.

With respect to the second Hickson element, in-service disease or injury, the Board initially notes that the only in-service documentation of hearing problems was in his February 1953 enlistment examination, as noted above.  While not directly related to the Veteran's hearing, the Board further observes that the Veteran was treated for otitis media in April 1956.  Additionally, the Veteran contends that during his military service, he was exposed to loud noises while serving in a radio repair shop located near a runway, and that his barracks were adjacent to the runway.  The Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the Veteran's assertions credible that he served in close proximity to loud noise during active duty service.  Accordingly, the second Hickson element, in-service injury, is satisfied with respect to the claims for service connection for a bilateral hearing loss disability and tinnitus. 

With respect to the third Hickson element, medical nexus, the determination of the relationship, if any, between the Veteran's conditions and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, neither the June 2009 nor the January 2011 VA examiners were able to render an opinion regarding the etiology of the Veteran's hearing loss disability and tinnitus without resort to speculation.  While, as noted above, the conclusion of the June 2009 examiner was inadequate because it was not supported by a rationale, the Board considers the opinion of the January 2011 VA examiner to be adequately supported by a rationale.

The January 2011 examiner reviewed the Veteran's claims file and past medical history, and he noted that the Veteran had received treatment from Dr. R.C. for hearing loss and tinnitus as early as May 1986, at which time the Veteran complained of a three-year history of tinnitus and a gradual onset of hearing loss.  A puretone hearing test conducted in May 1986 revealed that the Veteran suffered from bilateral hearing loss.  

The January 2011 VA examiner considered both the Veteran's reported history of noise exposure in service and his occupational noise exposure.  The Veteran reported working as a miner for three years before service.  After service, the Veteran worked as a mill operator in a tire manufacturing plant, and he experienced the sound of weapons-fire while attending a highway patrol academy in 1958.  The Veteran served with the highway patrol from 1965 to 1972.  The Veteran reported recreational noise exposure from yard equipment and hunting with a 20-gauge shotgun.

Upon a discussion of the Veteran's history of hearing loss, the Veteran did not recall a problem with his hearing at the time of discharge from service, but further noted that he generally had difficulties recalling information from his early life.  The Veteran reported that he "probably" had tinnitus when he returned from active duty service overseas.  When the examiner indicated to the Veteran that he had reported a three-year history of tinnitus to Dr. R.C. in May 1986, the Veteran indicated that Dr. R.C.'s report was likely correct.  The Veteran denied a history of ear infections, but he reported that his younger sister experienced hearing loss that started in her later life.  

The VA examiner concluded that the relationship between the Veteran's current hearing loss and active duty service could not be determined without resort to speculation, given the lack of puretone threshold hearing test results at service separation.  The examiner noted, however, that Dr. R.C.'s 1986 notes indicated that Dr. R.C. likely did not suspect that the Veteran's hearing loss was noise-induced because Dr. R.C. ordered a series of tests to rule out causes such as a tumor or Meniere's disease.  

The January 2011 examiner believed that the Veteran had a progressive hearing loss of unknown etiology; the examiner indicated that the Veteran's hearing loss could have an etiology similar to Meniere's disease, or genetics given the hearing impairment of the Veteran's sister, or autoimmune factors, or other metabolic factors.  The examiner stated that the Veteran's hearing was poorer than expected for someone his age, but not poorer than expected for someone with a progressive disease process unrelated to any history of noise exposure.  The examiner stated that military noise exposure was less likely a contributor to the Veteran's hearing loss than his civilian occupational noise exposure.  The examiner stated that the evidence suggested the onset of progressive bilateral hearing impairment and tinnitus more than 20 years after military service.  

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself believes that his hearing loss and tinnitus are related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and ringing in his ears).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that his perceived hearing loss or tinnitus experienced in service or at any time after service was of a chronic nature to which his current disability may be attributed.  Likewise, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that his hearing loss and tinnitus have existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  The only evidence in support of his claim are the Veteran's assertions that his hearing loss and tinnitus began, according to different reports from the Veteran, either "probably" after returning from active duty service in 1957 or around 1983.

In determining whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran first alleged that he had hearing problems to Dr. R.C. in 1986, and the first objective evidence of any hearing loss or tinnitus after service is in a May 1986 private audiogram, 29 years after his discharge from service.  

The Veteran's absence of hearing loss or tinnitus complaints both in-service and for years after his separation weighs against a finding of continuity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board when it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.)

While the Veteran is competent to report symptoms of hearing loss and tinnitus since his active military service, the Board finds that given the totality of the evidence of record, the Veteran's statements regarding an onset of symptoms during service are not supported by the evidence of record, and are contradicted by the Veteran's own accounts of a gradual onset of hearing loss and tinnitus symptoms around 1983.  The contemporaneous record regarding hearing related matters discussed above show that, rather than experiencing tinnitus and hearing loss since service, the Veteran did not complain to any clinicians of such symptoms until 1986, at earliest.  At that time, he indicated that his hearing had declined over the preceding three years; he did not at that time relate his symptoms to his active duty military service.  Furthermore, a VA examiner, after extensive review of the claims folder and examination of the Veteran, could not conclude that the Veteran's current hearing loss and tinnitus were likely related to active duty military service.  

Thus, the Veteran's current contentions are not supported by the available medical evidence of record and are directly contradicted by his own statements to a private clinician denying having bilateral hearing loss or tinnitus since service.  Accordingly, the Board finds the Veteran's current assertion of onset shortly after service and subsequent continuity not to be credible.  The Board finds therefore that the Veteran's statements as to the etiology of his hearing loss and tinnitus disability are of less probative value than the opinion of the VA examiner. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's hearing loss and tinnitus disabilities are not related to his military service.  Accordingly, the third Hickson element, competent evidence of nexus, has not been satisfied, and the claims fail on that basis.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


